DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed February 2nd, 2021 have been fully considered but they are not persuasive. Applicant’s amendment to better define that the compression attachment member comprises an attachment feature and at least one spring configured to removably couple the attachment feature to the plate is not found persuasive.  Teague et al. teaches the compression attachment mechanism includes an attachment feature, the interior surface of 22 is a surface feature that attaches to the plate and at least one spring, 22 is a resilient that snaps or clips onto the plate member.  Therefore the attachment feature is a spring as it is a resilient member that snaps or clips.  As a result, the claims as currently presented do not overcome the prior art of record.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because figures 11-17 are not black and white line drawings. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	Claim 21 recites that “the spring member is configured to engage with the fastener in the fastener guide and the plate.  Applicant’s specification fails to provide support for the spring member being configured to engage the plate.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 9-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teague et al. (US 2005/0124990).
 	Regarding claim 1, Teague et al. disclose a device for positioning an orthopaedic fixation device, comprising a compression attachment mechanism (11) comprising an attachment feature (interior surface of 22, see figure below) and at least one spring (22 e.g. 30, figures 1, 5 and 6, ¶22); a fastener guide (50, figures 7-9) coupled to the compression attachment mechanism and configured to receive a fastener (e.g. 40); and a spring member (19) disposed in the fastener guide and configured to hold the fastener in the fastener guide (figure 9). 	Regarding claim 2, Teague et al. disclose that the attachment feature of the compression attachment mechanism includes attachment feet (21, figure 8) adapted to removably couple the plate to the compression attachment mechanism in alignment with the fastener guide. 	Regarding claim 3, Teague et al. disclose that the spring member includes a collar (see figure below) and one or more prongs (see figure below) extending downwardly from the collar.
    PNG
    media_image1.png
    528
    517
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    464
    493
    media_image2.png
    Greyscale
 	Regarding claim 6, Teague et al. disclose that each of the first fastener guide and the second fastener guide include a plurality of fastener housings configured to receive individual fasteners (figure 7).
e.g. 40) in a manner where the fastener is exposed at a proximal end for access by a fastener driver and aligned at a distal end with an aperture in the plate through which the fastener is to be driven (figures 1-4 and 7) and a compression attachment mechanism (22) comprising an attachment feature (interior surface of 22, see figure below) and at least one spring (22 is a resilient spring see ¶22) configured to removably couple the attachment feature to the plate (e.g. 30, figures 1, 5 and 6, ¶22). 	Regarding claim 10, Teague et al. disclose the plurality of fastener holders are tubular (figure 7). 	Regarding claim 11, Teague et al. disclose a biasing element (19) extending inboard from a tubular sidewall holding an individual fastener in an individual fastener holder (figures 8-9). 	Regarding claim 12, Teague et al. disclose multiple biasing elements are spaced about the tubular sidewall to center the individual fastener (figures 7-9). 	Regarding claim 13, Teague et al. disclose a compression attachment mechanism (12) configured to releasably couple the plate to the base. 	Regarding claim 14, Teague et al. disclose the base includes a recess (20, figure 6) sized and shaped to receive the plate (¶22).

e.g. 30, figures 1, 5 and 6, ¶22) such that the compression attachment mechanism is configured to releasably hold the plate and align the plate with at least one of the first and second fastener guides (¶22). 	Regarding claim 16, Teague et al. disclose that each of the first and second fastener guides include a fastener housing (51) configured to receive a fastener (e.g.40). 	Regarding claim 17, Teague et al. disclose a spring member (19) disposed in the fastener housing and configured to hold the fastener in the fastener guide (figure 9). 	Regarding claim 18, Teague et al. disclose each of the first and second fastener guides include a bottom recess (20, figure 6) sized and shaped to receive the plate. 	 	Regarding claim 19, Teague et al. disclose the compression attachment mechanism releasably holds the plate in the recess (¶22). 	Regarding claim 20, Teague et al. disclose the base further includes a spike (21) extending from a bottom of the base (figure 8) to assist in placing and holding the .
    PNG
    media_image3.png
    471
    788
    media_image3.png
    Greyscale

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375.  The examiner can normally be reached on Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775